Per Curiam.

On the stipulation of the plaintiff’s attorney, to pay all the expenses of bringing the defendant’s witnesses to Albany, we deny the motion to change the venue. From the general terms of the affidavit, we cannot infer that the defendant has more than one witness, residing in Oneida county; but it does not appear that the plaintiff has any witness in Albany. If the party himself .will undertake to swear that he has a good defence on the merits, it is sufficient on a motion to change the venue.
Gold asked for costs, for ópposing the motion, as it had been deified; but the Court said, that on a motion to change the venue, no costs were to be allowed on either side.
Motion, denied.